940 F.2d 651Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William G. CALLAS, Del S. Callas, Plaintiffs-Appellees,v.Trane, CAC, INCORPORATED, the Trane Company, AmericanStandard, Incorporated, Defendants-Appellants.
No. 90-2198.
United States Court of Appeals, Fourth Circuit.
Submitted May 1, 1991Decided Aug. 15, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Charlottesville.  James H. Michael, Jr., District Judge.  (CA-88-63-C)
Dayna B. Matthew, R. Craig Wood, McGuire, Woods, Battle & Boothe, Charlottesville, Va., for appellants.
Richard H. Milnor, John D. McKay, Taylor & Zunka, Ltd., Charlottesville, Va., for appellees.
W.D.Va.
AFFIRMED.
Before K.K. HALL, Circuit Judge, ROBERT J. STAKER, United States District Judge for the Southern District of West Virginia, sitting by designation, and FRANK A. KAUFMAN, Senior United States District Judge for the District of Maryland, sitting by designation.
OPINION
PER CURIAM:


1
William G. Callas and Del S. Callas sued the manufacturer of a heat pump that was installed at their vacation home.  During their absence from the home for an extended period during the winter of 1985-86, the heating system at their home failed.  As a result, the home's plumbing froze and the water pipes eventually burst, resulting in substantial damage to their home.  The Callases claimed that the manufacturer was negligent in the design and/or manufacture of the heat pump and in failing to properly warn consumers of a known defect.  The manufacturer raised defenses of the limitation of warranty and contributory negligence.  The district court denied the manufacturer's motion for summary judgment on the limitation of warranty grounds.  Callas v. Trane CAC, Inc., CA-88-63-C (W.D.Va. May 14, 1990).  The district court subsequently adopted the magistrate's report and granted summary judgment to the Callases on both of their theories of liability.  Callas v. Trane CAC, Inc., CA-88-63-C (W.D.Va. Aug. 24, 1990).  The district court denied as untimely the manufacturer's motion to submit an affidavit from one of its experts in support of the objections to the magistrate's report;  the court also granted the Callases' motion to exclude the testimony of one of the manufacturer's other experts.  The manufacturer appeals.


2
After carefully reviewing the record and the briefs, we find no abuse of discretion in the district court's evidentiary rulings, and we affirm the judgment of the district court for the reasons stated in its two memorandum opinions.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.


3
AFFIRMED.